Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2005

Kozlowski v. Scura
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3595




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Kozlowski v. Scura" (2005). 2005 Decisions. Paper 838.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/838


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                   No. 04-3595


                           THEODORE KOZLOWSKI,
                                         Appellant

                                        v.

                         JOHN SCURA; RAFAEL MARTE;
                              ELIZABETH MARTE


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           D.C. Civil No. 04-cv-02005
               District Judge: The Honorable William J. Martini


                   Submitted Under Third Circuit LAR 34.1(a)
                                July 1, 2005


              Before: ROTH, RENDELL, and BARRY, Circuit Judges


                           (Opinion Filed July 15, 2005)


                                    OPINION




BARRY, Circuit Judge

           The Bankruptcy Court issued an order on May 2, 2002 imposing sanctions
against Theodore Kozlowski in an amount to be determined in subsequent proceedings.1

On December 30, 2003, the Bankruptcy Court issued an order fixing the amount of

sanctions at $5,800.46, based upon the attorneys’ fees, expenses, and/or damages incurred

by the Debtors and the Standing Trustee.

       On January 8, 2004, Kozlowski filed a notice of appeal. The District Court

dismissed the appeal as “procedurally barred, and an untimely attempt to relitigate matters

finally adjudicated in Judge Gambardella’s May 2, 2002 order.” App. 3.

       We will reverse. An order imposing sanctions does not become appealable until

the court fixes the amount of the sanctions. See In re Jeanette Corp., 832 F.2d 43, 46 (3d

Cir. 1987) (holding that “[i]f the sanctions are to be an assessment of counsel fees or

expenses, they must be fixed before the order is final and appealable”). Here, the

Bankruptcy Court’s sanctions award did not become appealable until the amount was

fixed on December 30, 2003. Kozlowski’s appeal was, therefore, timely.




   1
   The Bankruptcy Court issued its opinion on April 3, 2002; the corresponding order,
however, was not entered until May 2.

                                             2